         Case 6:20-cv-00194-ADA Document 88 Filed 02/05/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


NETLIST, INC.
                                                        Civil Action No. 6:20-cv-00194-ADA
       Plaintiff,                                       Civil Action No. 6:20-cv-00525-ADA

              vs.                                        JURY TRIAL DEMANDED

SK HYNIX INC. and
SK HYNIX AMERICA INC.

       Defendants.


              JOINT SUBMISSION OF PROPOSED SCHEDULING ORDER

       Pursuant to the Court’s Order of February 2, 2021 (6:20-cv-00194-ADA, ECF Doc. No.

87), Plaintiff Netlist, Inc. and Defendants SK hynix Inc. and SK hynix America Inc., through their

respective counsel, jointly submit the joint schedule proposal governing the consolidated matters,

attached as Exhibit A.

       Netlist notes that it is still in the process of verifying dates with certain of its testifying

experts, but agrees to the proposed scheduling order.

       SK hynix respectfully objects to the Court’s February 2 Order’s resetting of case dates,

including the new date for SK hynix’s responsive claim construction brief, removing SK hynix’s

right to file a surreply claim construction brief, the new date for the Markman hearing, and the

new date for trial, and reserves all rights and bases for objecting thereto. SK hynix, however,

understands the Order to require the parties to submit new dates for all deadlines not set or

effectively removed by the Order by today and thus has worked with Netlist and hereby joins

Netlist in submitting this proposed scheduling order, while preserving all objections. SK hynix’s

joinder in this motion providing this proposed schedule is not and should not be taken as indicating



                                                 1
          Case 6:20-cv-00194-ADA Document 88 Filed 02/05/21 Page 2 of 6




SK hynix’s agreement with this proposed schedule, and SK hynix respectfully reserves the right

to seek modifications thereof. In addition, SK hynix is still investigating its witnesses’, including

expert witnesses’, and counsels’ availability, both in the general sense and in terms of the on-going

pandemic and any special considerations that raises, for the new trial date and respectfully reserves

the right to seek modification of the trial dates on that basis as well.

       For the convenience of the Court, a chart of the existing dates compared to the new,

proposed dates in Exhibit A, is set forth below:

   Item                                                 Old Date/Deadline   New Date/Deadline
   525 - Defendants file Responsive claim               February 10, 2021   February 8, 2021
   construction brief.

   525 - Plaintiff files Reply claim construction       February 24, 2021   February 23, 2021
   brief.

   525 - Defendants file Surreply claim                 March 10, 2021      N/A
   construction brief.

   Parties submit Joint Claim Construction             March 12, 2021       February 24, 2021
   Statement. In addition to filing, the parties shall
   jointly submit, via USB drive, Dropbox (not
   another cloud storage), or email to the law clerk,
   pdf versions of all as-filed briefing and exhibits.
   Absent agreement of the parties, the Plaintiff
   shall be responsible for the timely submission of
   this and other Joint filings.

   Parties submit optional technical tutorials. The     March 12, 2021      N/A
   parties shall also jointly submit, via USB drive,
   Box (not another cloud storage), or email to the
   law clerk, pdf versions of all as-filed briefing
   and exhibits.

   Markman Hearing at 1:30 p.m.                         March 19. 2021      March 1, 2021

   Deadline to add parties.                             April 9, 2021       March 12, 2021




                                                    2
       Case 6:20-cv-00194-ADA Document 88 Filed 02/05/21 Page 3 of 6




Item                                                   Old Date/Deadline    New Date/Deadline
Deadline to serve Final Infringement and               April 16, 2021       March 19. 2021
Invalidity Contentions. After this date, leave of
Court is required for any amendment to
Infringement or Invalidity contentions. This
deadline does not relieve the Parties of their
obligation to seasonably amend if new
information is identified after initial
contentions.

Deadline to amend pleadings. A motion is not           June 11, 2021        March 26, 2021
required unless the amendment adds patents or
patent claims.

Deadline for the first of two meet and confers to      June 25, 2021        March 31, 2021
discuss significantly narrowing the number of
claims asserted and prior art references at issue.
Unless the parties agree to the narrowing, they
are ordered to contact the Court’s Law Clerk to
arrange a teleconference with the Court to
resolve the disputed issues.

Close of Fact Discovery.                               July 23, 2021        April 2, 2021

Opening Expert Reports.                                July 30, 2021        April 9, 2021

Rebuttal Expert Reports.                               August 27, 2021      April 30, 2021

Close of Expert Discovery.                             September 24. 2021   May 14, 2021

Deadline for the second of two meet and confer         September 29, 2021   May 19, 2021
to discuss narrowing the number of claims
asserted and prior art references at issue to
triable limits. To the extent it helps the parties
determine these limits, the parties are
encouraged to contact the Court’s Law Clerk for
an estimate of the amount of trial time
anticipated per side. The parties shall file a Joint
Report within 5 business days regarding the
results of the meet and confer.




                                                  3
       Case 6:20-cv-00194-ADA Document 88 Filed 02/05/21 Page 4 of 6




Item                                                    Old Date/Deadline   New Date/Deadline
Dispositive motion deadline and Daubert                 October 1, 2021     May 21, 2021
motion deadline.



See General Issues Note #8 regarding providing
copies of the briefing to the Court and the
technical adviser (if appointed).

Serve Pretrial Disclosures (jury instructions,          October 15, 2021    May 28, 2021
exhibits lists, witness lists, discovery and
deposition designations).

Serve objections to pretrial disclosures/rebuttal       October 29, 2021    June 4, 2021
disclosures.

Serve objections to rebuttal disclosures and File       November 5, 2021    June 11, 2021
Motions in limine.

File Joint Pretrial Order and Pretrial                  November 12, 2021   June 18, 2021
Submissions (jury instructions, exhibits lists,
witness lists, discovery and deposition
designations); file oppositions to motions in
limine

File Notice of Request for Daily Transcript or          November 19, 2021   June 18, 2021
Real Time Reporting. If a daily transcript or real
time reporting of court proceedings is requested
for trial, the party or parties making said request
shall file a notice with the Court and e-mail the
Court Reporter, Kristie Davis at
kmdaviscsr@yahoo.com



Deadline to meet and confer regarding
remaining objections and disputes on motions in
limine.

File joint notice identifying remaining            November 22, 2021        June 22, 2021
objections to pretrial disclosures and disputes on
motions in limine.

Final Pretrial Conference.                              November 29, 2021   June 29, 2021

Jury Selection/Trial.                                   December 6, 2021    July 6, 2021




                                                    4
        Case 6:20-cv-00194-ADA Document 88 Filed 02/05/21 Page 5 of 6




Dated: February 5, 2021

By: /s/ Michael D. Hatcher                /s/ Andrew H. DeVoogd
Michael D. Hatcher (pro hac vice)         Andrew H. DeVoogd
Texas Bar No. 24027067                      (Admitted to practice in WDTX)
SIDLEY AUSTIN LLP
2021 McKinney Avenue, Suite 2000            Massachusetts BBO No. 670203
Dallas, TX 75201                            E-mail: AHDeVoogd@mintz.com
Telephone: (214) 981-3300                 MINTZ LEVIN COHN FERRIS GLOVSKY AND
Facsimile: (214) 981-3400                   POPEO P.C.
mhatcher@sidley.com                       One Financial Center
                                          Boston, MA 02111
Barry K. Shelton                          Tel: 617-542-6000
Texas State Bar No. 24055029
SHELTON COBURN LLP                        Fax: 617-542-2241
311 RR 620, Suite 205
Austin, TX 78734-4775                     J. Stephen Ravel
Telephone: (512) 263-2165                  Texas State Bar No. 16584975
Facsimile: (512) 263-2166                  Email: steve.ravel@kellyhart.com
bshelton@sheltoncoburn.com                KELLY HART & HALLMAN LLP
David C. Giardina                         303 Colorado, Suite 2000
Illinois Bar No. 6225008 (pro hac vice)   Austin, Texas 78701
SIDLEY AUSTIN LLP                         Tel: (512) 495-6429
One South Dearborn
Chicago, IL 60603                         Attorneys for Plaintiff Netlist Inc.
Telephone: (312) 853-7000
Facsimile: (312) 853-7036
dgiardina@sidley.com

Brian R. Nester
DC Bar No. 460225 (pro hac vice)
Joseph A. Micallef
DC Bar No. 443679 (pro hac vice)
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, D.C. 20005
Telephone: (202) 736-8000
Facsimile: (202) 736-8711
bnester@sidley.com
jmicallef@sidley.com

Counsel for Defendants
SK hynix Inc. and SK hynix America Inc.




                                            5
         Case 6:20-cv-00194-ADA Document 88 Filed 02/05/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on February 5, 2021 to all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system.

                                                                 /s/ Andrew H. DeVoogd
                                                                 Andrew H. DeVoogd




                                              6
